DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an Examiner’s statement of reasons for allowance:
	Regarding claims 1, 4, 14, and 19, the prior art of record of Fallgren et al. (US PGPub 2014/0171062 A1) teaches a User Equipment (UE), a method, and a non-transitory computer-readable medium arranged for device-to-device (D2D) discovery  operations in an LTE network, the UE configured to: receive signaling from an enhanced node B (eNB) indicating discovery resources within an LTE operation zone, the discovery resources comprising a plurality of physical resource blocks (PRBs); and transmit a discovery signal for receipt by one or more other UEs for D2D discovery within at least some PRBs of the discovery resources
The prior art of record of Li et al. (US PGPub 2010/0190459 A1) teaches wherein the PRBs for transmission of the discovery signal are in accordance with a hopping mode.
The prior art of record of Poitau et al (US PGPub 2014/0056220 A1) teaches the discovery signal including a discovery packet with payload information having a unique identification for the transmitting UE and a service identity, the payload information protected by a cyclic-redundancy check, and transmitting a demodulation reference 
signal for use by the one or more other UEs.
           The prior art of record of Fallgren, Li, and Poitau, individual or in combination, fails to disclose the features of the claimed invention of “wherein the hopping mode includes hopping over PRBs by a PRB step size, wherein the PRB step size is a function of the number of PRBs allocated for D2D and the number of subframes allocated for the discovery packet”.  
           Regarding claims 7-12, they are allowable for the reasons given in the Office Action mailed on November 30, 2020.
            				Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Zhang whose telephone number is (571)270-7693.  The examiner can normally be reached on M-Th 9:30 am - 8:00 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the 

examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The 

fax phone number for the organization where this application or proceeding is 

assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). 


/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642